 Case 1:21-cv-02154-SEB-MG Document 1 Filed 07/30/21 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MELISSA PAYNE,                                  )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )       CAUSE NO: 1:21-CV-2154
                                                )
INT’L ASS’N OF BRIDGE,                          )
STRUCTURAL, ORNAMENTAL and                      )
REINFORCING IRON WORKERS,                       )
LOCAL 22,                                       )
                                                )
                 Defendant.                     )


                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, Melissa Payne (“Payne” or “Plaintiff”), by counsel, bring this action against

Defendant, Int’l Ass’n of Bridge, Structural, Ornamental, and Reinforcing Iron Workers, Local

22 (“Local 22”), and shows as follows:

                                             OVERVIEW

     Plaintiff bring this action brought under Title VII of the Civil Rights Act of 1964

(hereinafter “Title VII”), 42 U.S.C. §2000e, et. seq., as amended. Plaintiff alleges that she was

subject to a sexually hostile work environment and discriminated against because of her gender,

female. Moreover, Plaintiff contends she was retaliated against for complaining about being

subjected to a hostile work environment.

                                              PARTIES

     1.    Payne is an individual who resides in Indiana. She was employed by Company and

was at all times relevant to this matter an employee as defined by 42 U.S.C. §2000e(f). She was

also a member of Local 22.
 Case 1:21-cv-02154-SEB-MG Document 1 Filed 07/30/21 Page 2 of 5 PageID #: 2




   2.    At all relevant times Local 22 was a ‘Labor Organization” as that term is defined by 42

U.S.C. §2000e(d) and (e).

                                   JURISDICTION AND VENUE

   3.    This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1331 and 42 U.S.C.

§2000e-5(f)(3).

   4.    Plaintiff satisfied her obligation to exhaust her administrative remedies by timely filing

a charge with the U.S. Equal Employment Opportunity Commission (hereinafter “EEOC”),

receiving the appropriate Dismissal and Notice of Suit Rights, and timely filing her Complaint

within ninety (90) days thereof.

   5.    As all events pertinent to this lawsuit occurred within the Southern District of Indiana,

venue in this Court is proper.

                                             FACTS

   6.    Payne was assigned to work for Harmon Steel to perform duties as an Apprentice Iron

Worker beginning on March 11, 2019.

   7.    Between March 2019 and December 2019, Payne was assigned to three construction

sites where Harmon Steel was performing work: a hospital in Bloomington, Indiana, a parking

garage in Muncie, Indiana, and the Criminal Justice Center in Indianapolis.

   8.    At all times Payne asserts she met or exceeded Defendant’s legitimate expectations of

performance.

   9.    When Payne worked in Bloomington, she – and others – were shuttled on and off the

site by a bus. During the morning shuttle, a co-worker would regularly and frequently make

comments of a sexual nature. His comments involved sexual propositions, commenting about

what he wanted to do to her sexually, and would address various parts of her figure.



                                                 2
 Case 1:21-cv-02154-SEB-MG Document 1 Filed 07/30/21 Page 3 of 5 PageID #: 3




   10.   One or more co-workers overhead these comments and told him to stop.

   11.   From August to September 2019, Payne and her harasser were assigned to different

jobs. They were reunited on a job beginning in or about September 2019. The sexual

harassment picked back up. Some of these comments were made in front of foreman and/or

supervisors.

   12.   Payne reported the sexual harassment to various foremen. No remedial action was

taken.

   13.   The harasser told Payne and his peers that she had complained about him sexually

harassing her. Thereafter, other iron workers gave her the silent treatment and stopped helping

her with various work tasks.

   14.   Payne’s health began to suffer as a result of the sexual and retaliatory harassment, and

she missed time from work. Payne discussed what was going on with Union Hall officials who

did not intervene on her behalf.

   15.   Ultimately, Payne was removed from her assignment after all of - and because of - the

complaints she made. The position she was assigned offered less, and irregular, hours. When

she discussed this change with her superintendent, he told her that, “she might like to get away

from those guys.”

   16.   Payne was constructively discharged in February 2020.

   17.   Payne was harmed by Defendant’s conduct.

                                       LEGAL CLAIMS

                  COUNT I: TITLE VII SEXUALLY and RETALIATORY

                               HOSTILE WORK ENVIRONMENT




                                                3
 Case 1:21-cv-02154-SEB-MG Document 1 Filed 07/30/21 Page 4 of 5 PageID #: 4




   18.   Payne hereby incorporates by reference paragraphs one (1) through eighteen (18) of

this Complaint.

   19.   Payne was harassed a union member of Local 22 because of her gender, female. This

harassment was sufficiently severe and/or pervasive to constitute an unlawfully hostile work

environment. Plaintiff complained to union hall officials about the harassment who took no

action to stem her co-worker’s behavior.

   20.   Local 22 were aware of the sexual misconduct but failed to take effective remedial

action to address it. Local 22 failed to curb the retaliatory harassment, too.

   21.   Local 22 acted with intent, malice, and/or reckless disregard as to rights afforded to

Plaintiff under Title VII.

   22.   Payne has suffered injury as a result of Defendant’s unlawful conduct.

                                     REQUESTED RELIEF


   WHEREFORE, Plaintiff, Melissa Payne, respectfully requests the following:

   a)    An Order finding Defendant liable for back wages in an amount to make Plaintiff

whole;

   b)    An Order finding Defendant liable for compensatory damages in an amount to make

Plaintiff whole;

   c)    An Order awarding Plaintiff punitive damages as a penalty for Defendant’s intentional,

unlawful conduct;

   d)    An Order awarding Plaintiff the costs of this action;

   e)    An Order awarding Plaintiff her attorneys’ fees;

   f)    An Order awarding Plaintiff pre- and post-judgment interest at the highest rates allowed

by law; and


                                                  4
Case 1:21-cv-02154-SEB-MG Document 1 Filed 07/30/21 Page 5 of 5 PageID #: 5




  g)    An Order granting such other and further relief as may be necessary and appropriate.


                                                     Respectfully submitted,

                                                     s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm, LLC
                                                     450 East 96th Street, Suite 500
                                                     Indianapolis, Indiana 46240
                                                     Telephone:     (317) 500-0700
                                                     Facsimile:     (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff

                                   JURY TRIAL DEMAND


       Plaintiff demands a trial by jury on all issues deemed triable.


                                                     Respectfully submitted,

                                                     s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm, LLC
                                                     450 East 96th Street, Suite 500
                                                     Indianapolis, Indiana 46240
                                                     Telephone:     (317) 500-0700
                                                     Facsimile:     (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff




                                                 5
